DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-14, 16-21, 23-26 and 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senko, et al (U.S. Patent 7,297,941 B2).
	Regarding claim 1, Senko discloses a method of performing tandem mass spectrometry comprising:
	Supplying a sample to a chromatography column (100)
	Directing components included in the sample and eluting from the chromatography column to a mass spectrometer (110);
	Acquiring a series of mass spectra including intensity values of ions produced from the components as a function of m/z of the ions (202, Fig. 3A);
	Extracting, from the series of mass spectra, a plurality of detection points representing intensity as a function of time for a selected m/z (204, Fig. 3B);
	Estimating, based on the plurality of detection points extracted from the series of mass spectra, a relative position of a selected detection point included in the plurality of detection points, the relative position of the selected detection point representing a position of the selected detection point relative to an expected reference point (206, column 4, lines 43-49); and
	Performing, at the mass spectrometer and based on the estimated relative position, a dependent acquisition for the selected m/z (210, column 5, line 51-column 6, line 5).
	Regarding claim 2, Senko discloses wherein the relative position of the selected detection point comprises a normalized intensity value of the selected detection point, the normalized intensity value representing a ratio of the detected intensity value of the selected detection point to an expected maximum intensity value for the selected m/z (column 4, lines 57-61).
	Regarding claim 3, Senko discloses determining that the normalized intensity value exceeds a threshold value; wherein the dependent acquisition is performed in response to the determining that the normalized intensity value exceeds the threshold value (column 5, lines 29-31).
	Regarding claim 4, Senko discloses wherein the threshold value is between about 0.5 and 1.0 (column 5, lines 36-38).
	Regarding claim 6, Senko discloses wherein the relative position of the selected detection point comprises a temporal distance of the selected detection point to an expected time point for the selected m/z (column 4, lines 43-49; column 5, lines 5-15).
	Regarding claim 7, Senko discloses wherein the relative position of the selected detection point comprises a region of an expected elution profile for the selected m/z and in which the selected detection point is located (column 4, lines 47-49).
	Regarding claim 8, Senko discloses wherein the dependent acquisition for the selected m/z comprises an MS/MS acquisition (column 6, line 67-column 6, line 1; column 6, line 51).
	Regarding claim 9, Senko discloses wherein performing the dependent acquisition comprises scheduling the dependent acquisition for a future time based on the relative position of the selected detection point, and performing the dependent acquisition at the future time (column 5, lines 60-66).
	Regarding claim 10, Senko discloses wherein the scheduling the dependent acquisition comprises estimating, based on the estimated relative position, an expected time of a maximum intensity value for the selected m/z, wherein the future time comprises the estimated expected time of the maximum intensity value for the selected m/z (column 6, lines 24-38).
	Claims 11-14, 16, 17, and 30 are drawn to the apparatus for performing the above methods, and the same rejections apply mutatis mutandis.
	Claims 18-21, 23, 24, and 27-29 are drawn to a computer-readable medium containing instructions to perform the above methods, and the same rejections apply mutatis mutandis.
	Regarding claims 25 and 26, Senko discloses wherein the estimating the relative position of the selected detection point is based on intensity values of detection points included in a sliding window of the second data set, the sliding window including a current detection point, wherein the selected detection point comprises the current detection point (column 4, lines 23-42).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senko.
	Regarding claims 5, 15 and 22, Senko discloses wherein the threshold value is > 0.5, but does not specifically teach wherein the threshold value is between about 0.8 and 1.0; however, Senko does teach that “Restricting the correlation value (threshold value) to something such as >0.5 places a stronger emphasis on the XIC elution profile than on the very strong background peak.” (column 5, lines 36-38) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a threshold value between 0.8 and 1.0 in Senko’s methods and apparatus, because doing so would help to deemphasize the background noise.
Allowable Subject Matter
Claim 31 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach directing components included in the sample and eluting from the chromatography column to a mass spectrometer comprising an ion mobility analyzer and a mass analyzer; acquiring a series of mass spectra including intensity values of ions produced from the components as a function of a collision cross-section (CCS) of the ions; extracting from the series of mass spectra a plurality of detection points representing intensity as a function of time for a selected CCS; estimating, based on the plurality of detection points extracted from the series of mass spectra, a relative position of a selected detection point included in the plurality of detection points, the relative position of the selected detection point representing a position of the selected detection point relative to an expected reference point; and performing, at the mass spectrometer and based on the estimated relative position, a dependent acquisition for the selected CCS.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        28 September 2022